867 F.2d 842
DEL A., et al., Plaintiffs-Appellees,v.Edwin EDWARDS, Individually and as Governor of the State ofLouisiana, et al., Defendants-Appellants.
No. 88-3154.
United States Court of Appeals,Fifth Circuit.
Feb. 28, 1989.

William A. Guste, Jr., Atty. Gen., David A. Dalia, Asst. Atty. Gen., Dept. of Justice, Emile W. Schneider, Mary Beck Widmann, Section Chief, Office of Gen. Counsel, Arthur A. Lemann, III, Lemann, O'Hara, Miles & White, New Orleans, La., for defendants-appellants.
Steven Scheckman, New Orleans Legal Assistance Corp., Ann McLaine, and Mark A. Moreau, New Orleans, La., for plaintiffs-appellees.
Christopher T. Dunn, ACLU;  Christopher A. Hansen, and Marcia Robinson Lowry, on brief, New York City, for ACLU.
Appeal from the United States District Court for the Eastern District of Louisiana, Morey L. Sear, District Judge.
Before CLARK, Chief Judge, THORNBERRY, GEE, RUBIN, REAVLEY, POLITZ, KING, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH and DUHE, Circuit Judges.

BY THE COURT:

1
The defendants-appellants have moved to dismiss their appeal in light of the plaintiffs' dismissal with prejudice of their damage claims.  This court having vacated the panel opinion by granting rehearing en banc, 862 F.2d 1107 (5th Cir.1988), the motion to dismiss is GRANTED.  The appeal is DISMISSED.